In this trespass action to recover damages, plaintiffs appeal from an order of the Supreme Court, Kings County, dated May 23, 1973, which (1) conditionally granted a motion by defendants Edelman and Jacobs to preclude plaintiffs from giving certain evidence and (2) denied a cross motion by plaintiffs (a) to strike a certain denial from said defendants’ answer to the complaint and (b) to vacate said defendants’ demand for a bill of particulars. The appeal was taken on or about May 29, 1973, but was not perfected until March 13, 1975. Order modified by adding thereto a provision that service of a bill of particulars by plaintiffs pursuant to the above-mentioned demand shall be deemed proper and timely if made within 30 days after entry of the order to be made hereon. As so modified, order affirmed, without costs. In the interests of justice, the time within which plaintiffs may serve their bill of particulars should be extended as hereinabove provided. Hopkins, Acting P. J., Martuscello, Christ, Munder and Shapiro, JJ., concur.